RETENTION AGREEMENT

This Retention Agreement (the “Agreement”) is made and entered into as of
October 15, 2007 (the “Effective Date”), by and between Level 3 Communications,
LLC (the “Company”) and Sunit S. Patel (the “Executive”).

WHEREAS, the Compensation Committee of Level 3 Communications, Inc. (the
“Compensation Committee”) has determined to offer Executive the benefits
described in this Agreement to provide an incentive to encourage Executive to
remain in the employ of Company for a period of time sufficient for Company to
hire a new Chief Financial Officer and to assure (i) Company will receive
Executive’s continued dedication, (ii) the continued availability of Executive’s
advice and counsel, and (iii) Executive’s assistance with the transition of his
duties to a new Chief Financial Officer when hired by Company; and

WHEREAS, Executive has agreed to serve Company pursuant to the terms and
conditions hereinafter set forth;

NOW, THEREFORE, in consideration for the promises and mutual covenants herein
contained, it is hereby agreed by and between Company and Executive as follows:

1.            DEFINITIONS.
 

As used in this Agreement, the following terms shall have the respective
meanings set forth below:

(a)       “Cause” shall mean (i) willful and intentional misconduct which is
materially injurious to the reputation or business of Company or to any entity
in control of, controlled by, or under common control with Company (an
“Affiliate”); (ii) the conviction of, or plea of guilty or no contest to, a
felony, or to any crime involving moral turpitude, fraud, theft, embezzlement or
dishonesty which is materially injurious to the reputation or business of
Company or any Affiliate; or (iii) Executive’s failure to substantially perform
the material duties associated with his position as Group Vice President and
Chief Financial Officer consistent with Executive’s past performance.

(b)       “Retention Term” shall mean the period of time from the Effective Date
until the earlier to occur of (i) the termination by Company of Executive’s
employment with Company, or (ii) March 15, 2008.

2.           EXECUTIVE COMPENSATION AND BENEFITS. In recognition of Executive’s
agreement to continue employment with Company during the Retention Term as Group
Vice President and Chief Financial Officer and to transition duties to a new
Chief Financial Officer when hired by Company, and Executive’s agreement to
abide by the other provisions of this Agreement, Executive shall be entitled to
receive the compensation and benefits as described in this Section 2.

             A.              Retention Term. So long as Executive remains
employed during the Retention Term, Executive shall be entitled to receive from
Company the following compensation and benefits:



(i)        A base salary in the annualized amount of four hundred fifteen
thousand dollars ($415,000) (the “Base Salary”), payable every two weeks in
accordance with the pay periods established by Company, less withholding for
federal and state taxes and less appropriate payroll deductions.

(ii)       Executive shall continue to receive awards of Restricted Stock Units
(“RSUs”) in accordance with the terms of the Amended Master Deferred Issuance
Stock Agreement between Executive and Level 3 Communications, Inc. dated as of
April 1, 2007 (the “RSU Agreement”) and outperform stock appreciation rights
(the “Cliff Vest OSOs”) in accordance with the OSO Master Award Agreement
between Executive and Level 3 Communications, Inc. dated as of April 1, 2007
(the “Cliff Vest OSO Agreement”). The amount of all such awards shall be
established by the Compensation Committee at levels substantially consistent
with Company’s prior practice for the Chief Financial Officer. Executive
acknowledges that he must be actively employed on the grant or award dates to be
eligible to receive the RSU and Cliff Vest OSO awards. All of Executive’s RSUs,
Cliff Vest OSO awards, and outperform stock options granted prior to the
Effective Date (the “Prior OSOs” and together with the Cliff Vest OSOs, the
“OSOs”) shall vest in accordance with the applicable terms of the RSU Agreement,
the Cliff Vest OSO Agreement and the agreements with respect to the Prior OSOs
(the “Prior OSO Agreements” and together with the “Cliff Vest OSO Agreement”,
the “OSO Agreements”).

(iii)      Executive shall be eligible to participate in the group medical,
dental, life insurance and 401(k) plans of Level 3 Communications, Inc., and all
other benefit plans available to employees of Company, in each case subject to
the standard costs, terms and conditions for participation in those plans.

(iv)      Executive agrees that any discretionary bonus amount determined by the
Compensation Committee for calendar year 2007 shall only be paid to Executive as
a severance benefit in accordance with the terms of Section 2.B. Executive
further agrees that he will not be eligible for any bonus for calendar year
2008.

        B.              Benefits Upon Termination. If Executive remains employed
with Company for the full duration of the Retention Term, provided Executive’s
employment is not terminated by Company for Cause, and provided further that
Executive otherwise substantially complies with the material terms of this
Agreement, including the execution of a Separation Agreement as further
described herein, Executive shall receive from Company the following severance
benefits within ten (10) days after the date his employment with Company
terminates:

                                (i)         The remaining unpaid amount of his
Base Salary through March 15, 2008.

                                (ii)        An additional amount of four hundred
fifteen thousand dollars ($415,000), equal to twelve (12) months’ Base Salary.

                                (iii)      The full amount of any discretionary
bonus awarded to Executive for calendar year 2007, as such bonus amount is
determined in the sole discretion of the Compensation Committee.

 

2



(iv)      Pursuant to the terms of the RSU Agreement, Executive has been granted
through the Effective Date 440,016 RSUs, which remain restricted (“Existing
RSUs”). Executive will continue to be eligible, to the extent that Executive is
employed with Company on a future RSU award date during the Retention Term, to
receive any additional RSUs awarded, the number of which is currently estimated
to be approximately 29,436 RSUs, as such number may be adjusted in the sole
discretion of the Compensation Committee in accordance with the terms of the RSU
Agreement (“Future RSUs”). Notwithstanding the terms of the RSU Agreement,
Company will accelerate the lapse of all remaining restrictions for the Existing
RSUs and the Future RSUs to the last day of the Retention Term. Except as
provided herein, Executive will not be entitled to any additional vesting under
any of the Level 3 Communications, Inc. 1995 Stock Plan, Company’s or the
Affiliates’ stock plans, stock option plans, or other benefit plans, including
the OSO Agreements. In addition, this Agreement is not intended to nor shall it
modify the expiration date of any award of OSOs or RSUs.

(v)       Executive shall be entitled to any rights be may have under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”).
Company shall reimburse Executive for any premium for COBRA health, dental, and
vision coverage paid by Executive (including coverage for Executive’s family)
for a period of one (1) month after the end of the Retention Period, provided
Executive submits to Company’s COBRA provider any required documentation.

Executive shall be eligible for the compensation and benefits set forth in this
Section 2.B upon his execution of a Separation Agreement and General Release in
the form attached hereto as Exhibit A (the “Separation Agreement”). Company may
withhold from all payments, compensation or deliveries due to Executive (or his
beneficiary or estate) hereunder all taxes which, by applicable federal, state,
local or other law, Company is required to withhold therefrom.

         C.           Termination For Cause or Voluntary Termination by
Executive. Prior to the end of the Retention Term, if Executive’s employment
with Company is terminated by Company for Cause, or by Executive for any reason,
Company shall have no further obligation to Executive and Executive shall not be
entitled to any of the compensation or benefits set forth in Section 2.B;
provided that if the basis for termination for Cause is under clause (i) or
(iii) of the definition of Cause in Section 1, Executive shall not be deemed to
have been terminated for Cause unless and until there shall have been delivered
to him a written notice that he has engaged in the conduct described in such
clause (i) or (iii) and specifying the particulars thereof in detail, and
Executive shall not have cured such conduct to the reasonable satisfaction of
James Q. Crowe, Company’s Chief Executive Officer, within thirty (30) days after
receipt of such notice.

                D.          Compliance With Code Section 409A. The compensation
and benefits payable pursuant to this Section 2 are intended to be exempt from
the provisions of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), and the regulations and guidance issued thereunder and shall be
interpreted and administered in a manner consistent with that intent. However,
to the extent any compensation and benefits payable under this Agreement are
subject to and not otherwise exempt from Code Section 409A, if Executive is a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code
as of the date of his

3



separation from service with Company, no distribution of such compensation and
benefits shall be made orcommence under this Agreement sooner than the date six
months from Executive’s separation from service (or, if earlier, the date of the
Executive’s death). In such case, any payments that were otherwise required to
be made within such period shall be accumulated and paid in a single lump sum on
the first day of the month immediately following the end of such period.

                E.           Termination Upon Death or Disability. If
Executive’s employment with Company is terminated by reason of his death or
Disability, Company shall provide Executive, or Executive’s estate as the case
may be, the benefits set forth in Section 2.B. “Disability” means Executive’s
incapacity due to physical or mental illness which renders Executive unable to
perform his duties on a full-time basis for ninety (90) calendar days in the
aggregate during the Retention Term. Any question as to the existence of any
physical or mental illness referred to above to which Company and Executive
cannot agree shall be determined by a qualified independent physician selected
jointly by Company and Executive or, if Company and Executive cannot agree, a
physician selected jointly by two physicians, one selected by Company and one
selected by Executive. The determination of such a physician made in writing to
Company and Executive shall be final and conclusive for purposes of this
Agreement.

3.           NOT AN EMPLOYMENT CONTRACT. The Executive acknowledges that this
Agreement does not constitute a contract of employment or impose on Company any
obligation to retain the Executive as an employee and that this Agreement does
not prevent Executive from terminating his employment. Executive understands and
acknowledges that he is an employee at will and that either he or Company may
terminate the employment relationship between them at any time and for any
reason, provided that upon any such termination by Company, other than
termination for Cause, Company shall remain obligated to provide Executive the
benefits set forth in Section 2.B.

4.           NON-SOLICITATION AGREEMENT. During Executive’s employment with
Company and continuing for the period set forth in the Separation Agreement,
Executive shall comply with the provisions set forth in Section 7 of the
Separation Agreement.

5.          RESIGNATION FROM OFFICER POSITIONS. Upon the termination of
Executive’s employment with Company for any reason, Executive shall resign any
officer position that Executive holds with Company and any Affiliate, such
resignation to be on a form approved by Company’s Chief Legal Officer, or his
designee.

6.          ACKNOWLEDGEMENTS RESPECTING RESTRICTIVE COVENANTS 

               A.          No Adequate Remedy At Law. Executive acknowledges
that it is impossible to measure in money the damages that will accrue to
Company in the event that Executive breaches any of the restrictive covenants in
this Agreement or the Separation Agreement, and that any such damages, in any
event, would be inadequate and insufficient. Therefore, if Executive breaches
any such restrictive covenant, Company and any of the Affiliates shall be
entitled to an injunction restraining Executive from violating such restrictive
covenant. If Company or any of the Affiliates shall institute any action or
proceeding to enforce such a restrictive covenant, Executive hereby waives, and
agrees not to assert in any such action or proceeding the claim or

4



defense that Company or any of the Affiliates have an adequate remedy at law. In
the event of a breach of any of such restrictive covenants, Executive agrees
that, in addition to any injunctive relief, Company shall be entitled to any
other appropriate legal or equitable remedy. Executive agrees that this Section
6 is reasonable, fair and equitable in light of his duties and responsibilities
under this Agreement and the benefits to be provided to him under this Agreement
and that it is necessary to protect the legitimate business interests of
Company.

              B.         Construction. If any of the restrictions contained in
this Agreement or the Separation Agreement are deemed by a court of competent
jurisdiction to be unenforceable by reason of their extent, duration or
geographical scope or otherwise, Executive and Company contemplate that the
court shall revise such extent, duration, geographical scope or other provision,
but only to the extent required in order to render such restrictions
enforceable, and enforce any such restriction in its revised form for all
purposes in the manner contemplated hereby.

7.           NONDISPARAGEMENT AND COOPERATION. During the Retention Term and for
two (2) years thereafter, Executive will engage in no conduct and make no
statements that are derogatory about or detrimental to Company or the Affiliates
or any of their respective officers or employees; provided that the preceding
shall not cover normal competitive statements that do not cite Executive’s
employment by Company. During the Retention Term and for two (2) years
thereafter, the Company will engage in no conduct and make no statements that
are derogatory about or detrimental to Executive (for this purpose, “Company”
shall mean only (i) the Company by press release or other formally released
written announcement after the Effective Date and (ii) the Chief Executive
Officer, Chief Operating Officer and Chief Legal Officer, and any member of
Company’s Board of Directors, and not any other employees of Company).
Notwithstanding the foregoing, (i) statements made in the course of sworn
testimony in administrative, judicial or arbitral proceedings (including,
without limitation, depositions in connection with such proceedings), and
(ii) statements made explaining why Company is seeking a new Chief Financial
Officer, shall not be subject to this Section 7. Executive further agrees to
cooperate with Company and the Affiliates, and their representatives in all
pending and future claims, litigation, and/or legal or regulatory matters
involving Company or its Affiliates and to otherwise reasonably assist Company
and its Affiliates in such matters. In the event Company requests such
cooperation and assistance, Company will reimburse Executive for reasonable
travel, lodging, telephone and similar expenses, as well as reasonable
attorneys’ fees (if independent legal counsel is necessary), incurred in
connection with any such cooperation and assistance; provided that (i) Executive
shall not be required to make himself available for such purposes for more than
three (3) days in any calendar month (unless required in connection with a court
or regulatory proceeding), (ii) Company and Executive must mutually agree on
which days Executive will make himself available, and (iii) Company shall pay in
advance to Executive (a) all reasonably anticipated travel and other expenses,
subject to subsequent submission of supporting documentation and, if applicable,
the refund by Executive of any remaining balance of the advance after he has
been reimbursed fully for the actual expenses incurred, and (b) a per diem, not
accountable, of two thousand dollars ($2,000) per day.

8.           SUCCESSORS; BINDING AGREEMENT. The provisions of this Agreement
shall be binding upon the surviving or resulting company in any merger,
consolidation, recapitalization or

5



 

 

 

 

similar corporate transaction or the person or entity to which all or
substantially all of Company’s assets are transferred.

 

9.           NOTICE.

 

              A.          General. For purposes of this Agreement, all notices
and other communications required or permitted hereunder shall be in writing and
shall be deemed to have been duly given when delivered or five days after
deposit in the United States mail, certified and return receipt requested,
postage prepaid, addressed as follows:

 

If to Executive:

To the most recent address set forth in the personnel records of Company;

If to Company:

Level 3 Communications, LLC

1025 Eldorado Boulevard

Broomfield, CO 80021

Attention: General Counsel

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

               B.          Employment Termination. A written notice of
Executive’s termination by the Company or Executive, as the case may be, to the
other, shall (i) indicate the specific termination provision in this Agreement
relied upon, (ii) to the extent applicable, set forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated and (iii) specify the
date of termination.

10.           GOVERNING LAW; VALIDITY. The validity, interpretation, and
enforcement of this Agreement shall be governed by the laws of the State of
Colorado. Any action, suit or other legal arising under or relating to any
provision of this Agreement shall be commenced only in a court of Colorado (or,
if appropriate, a federal court located within Colorado), and Company and
Executive each consent to the jurisdiction of such a court. The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement, which other
provisions shall remain in full force and effect.

11.            WAIVER. Executive’s or Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right Executive or Company may have hereunder shall not be deemed to be a waiver
of such provision or right or any other provision or right of this Agreement.

12.            ENTIRE AGREEMENT; NO AMENDMENT. This Agreement contains the
entire agreement between the parties respecting the subject matter hereof and
supersedes all prior oral or written communications and agreements between the
parties relating to employment or payments in the event employment terminates.
Neither this Agreement, nor any of its terms, may be changed, added to, amended,
waived or varied except in writing signed by Executive and

6



Company (by an officer or other person other than Executive, which officer or
person has been authorized to do so by the Board of Directors of Company).

13.           COUNTERPARTS. This Agreement may be executed in counterparts, each
of which shall be deemed to be an original and all of which together shall
constitute one and the same instrument.

 

7



IN WITNESS WHEREOF, the parties hereto have executed this Agreement this 15th
day of October, 2007.

 

EXECUTIVE

LEVEL 3 COMMUNICATIONS, LLC

 

 

 

 

/s/ Sunit S. Patel

By:       /s/ Thomas C. Stortz

Sunit S. Patel

Title:   Executive Vice President

 

 

 

 

8



EXHIBIT A

SEPARATION AGREEMENT AND GENERAL RELEASE

This Separation Agreement and General Release (“Agreement”) is entered into by
and between Sunit S. Patel (“EXECUTIVE”) and Level 3 Communications, LLC and its
parent and affiliated companies (collectively referred to as “COMPANY”). In the
event that EXECUTIVE signs and does not revoke this Agreement, it shall become
effective and enforceable on the expiration date of the seven day revocation
period referenced in paragraph 9 (the “Effective Date”).

Because COMPANY wants to recognize the service of EXECUTIVE and because
EXECUTIVE and COMPANY wish to end the relationship without any disputes or
differences following execution of this Agreement, and in consideration for the
mutual promises contained herein, EXECUTIVE and COMPANY agree as follows:

1.         EXECUTIVE’S employment with COMPANY is terminated
effective                           (“Termination Date”).

2.         If EXECUTIVE signs and does not revoke this Agreement, upon the
expiration of the seven day revocation period in paragraph 11, COMPANY will pay
to EXECUTIVE certain compensation and benefits (“Severance Pay”) as set forth in
that certain Retention Agreement between EXECUTIVE and COMPANY dated October __,
2007 (“Retention Agreement”). COMPANY also will provide EXECUTIVE with
outplacement services through Lee Hecht Harrison. The costs associated with
these additional benefits shall be deemed separation pay that COMPANY has
offered to EXECUTIVE freely and without obligation and in consideration for this
Agreement.

3.         Except as provided herein and in the Retention Agreement, this
Agreement shall expressly and unconditionally supersede and render void any and
all claims, rights, title or interest in or with respect to any employee
compensation, severance, commission payments, or benefit to which EXECUTIVE may
have been entitled by virtue of his employment with COMPANY, excluding claims
relating to social security, workers’ compensation or unemployment insurance
benefits. EXECUTIVE agrees that it is a condition of this Agreement that he will
satisfy fully any debt, loan or other financial obligation that EXECUTIVE has
with COMPANY. COMPANY reserves the right to deduct any such debt, loan or other
financial obligation from the Severance Pay.

4.         Except for claims to enforce this Agreement and the Retention
Agreement, EXECUTIVE hereby releases and discharges COMPANY, its directors,
officers, employees, agents or successors of and from any demands or claims, of
whatever kind or nature, whether known or unknown, arising out of his employment
with COMPANY, including, but not limited to, claims of breach of express or
implied contract, promissory estoppel, detrimental reliance, wrongful discharge,
infliction of emotional distress, claims under the Employee Retirement Income
Security Act of 1974 or the Family and Medical Leave Act of 1993, the WARN Act,
or claims of discrimination under the Title VII of the Civil Rights Act of 1964,
as amended, the Age Discrimination in Employment Act of 1967, as amended, the
Americans with Disabilities



Act of 1990, The Sarbanes Oxley Act of 2002, the Internal Revenue Code, or any
other local, state or federal law or regulation, as of the date of this
Agreement. EXECUTIVE specifically agrees and covenants not to sue COMPANY for
any of the above-mentioned claims or any other claims related to his employment.

5.         EXECUTIVE agrees that the terms of this Agreement, and the proposal
of and discussions relating to this Agreement, are and shall remain confidential
as between the parties, unless, and to the extent, disclosure is required by law
or to secure advice from a legal or tax advisor.

6.         EXECUTIVE affirms that

(i)       he has turned over to his manager any information in his custody that
is (i) considered a COMPANY record; (ii) subject to a legal hold; or (iii)
otherwise critical to the conduct of COMPANY business; and that he has not
deleted, removed or altered and will not delete or otherwise remove or alter any
data or configuration from any COMPANY equipment or system without prior written
approval from his direct supervisor; and

(ii)       he has returned or will promptly return to COMPANY all COMPANY
equipment, confidential information, and other materials and that he will not at
any time, except as authorized by the President of COMPANY, for his own benefit
or the benefit of any other person or entity, disclose or cause to be disclosed
any information, materials, systems, procedures, processes, manuals, forms,
customer or employee lists, business plans or other trade secrets or
confidential information regarding COMPANY. EXECUTIVE further acknowledges and
agrees that he continues to be bound by COMPANY’S Employee Invention and
Confidential Information Agreement.

7.         EXECUTIVE agrees that, as part of his employment or association with
COMPANY, EXECUTIVE has become familiar with the salary, pay scale, capabilities,
experiences, skill and desires of COMPANY’S employees and consultants, and other
confidential information of COMPANY. From the date of EXECUTIVE’S termination
and until twelve (12) months thereafter, EXECUTIVE shall not, directly or
indirectly, (i) recruit, solicit, hire, induce or attempt to induce any employee
or consultant of COMPANY to leave the employ of or hire by COMPANY or in any way
interfere with the relationship between COMPANY and any employee or consultant
thereof, or (ii) use any confidential or proprietary COMPANY information to
solicit, induce or attempt to induce any customer, supplier, licensee or other
business relation of COMPANY to diminish, curtail, divert or cancel its business
relationship with COMPANY or interfere with the relationship between any such
customer, supplier, licensee or business relation and COMPANY. In addition,
EXECUTIVE agrees that for a period of twelve (12) months following the
Termination Date, EXECUTIVE will not, directly or indirectly, service, call on,
solicit, divert or take away any current customer of COMPANY or potential
customer of COMPANY with whom EXECUTIVE or EXECUTIVE’S supervisees had contact
within the last twelve (12) months of EXECUTIVE’S employment with COMPANY. No
provision of this Agreement or the Retention Agreement shall be deemed to
prohibit Executive from seeking and accepting employment with any company in the
telecommunications industry so long as EXECUTIVE complies with this paragraph 7.

 

2



8.         This Agreement will not in any way be construed as an admission by
COMPANY of a violation of any federal, state or local law or ordinance, or any
enforceable right of EXECUTIVE, and COMPANY specifically denies any wrongdoing
on its part, or on the part of its directors, employees or agents.

9.         This Separation Agreement and General Release and the Retention
Agreement set forth the entire agreement between EXECUTIVE and COMPANY and may
not be modified or canceled in any manner except in writing and signed by both
parties. EXECUTIVE hereby acknowledges that COMPANY has made no representations
or promises to EXECUTIVE other than those contained in this Agreement and the
Retention Agreement. If any provision of this Agreement is found to be
unenforceable, that provision will be enforced to the greatest extent permitted
by law and all other provisions will remain fully enforceable. This Separation
Agreement and General Release will be governed by Colorado law. Any action to
enforce the terms of this Separation Agreement and General Release will brought
exclusively in state or federal court located in Denver County, Colorado and
EXECUTIVE and COMPANY consent to personal jurisdiction and venue in those
courts.

EXECUTIVE is advised to consult with an attorney before executing this
Agreement. EXECUTIVE acknowledges that this Agreement was offered to him
on                    , and acknowledges further (a) that he will have up to
seven (7) days following execution of this Agreement in which to revoke this
Agreement by delivering written notice of such revocation to Lon Licata, Senior
Vice President, Legal, 1025 Eldorado Boulevard, Broomfield, Colorado 80021, and
that this Agreement will not become effective or enforceable until the
expiration of this seven day revocation period; and (b) by entering into this
Agreement, EXECUTIVE has read and understands the terms of this Agreement, that
his signature below is truly voluntary, and that he has entered into this
Agreement knowingly and willfully.

 

DATED this ______ day of _________, 200__.

 

___________________________________

Sunit S. Patel

 

Level 3 Communications, LLC

 

 

By:________________________________

Title:_______________________________

 

3

 

 